[Cite as Green & Green, Lawyers v. Trimbach, 2018-Ohio-194.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 GREEN & GREEN, LAWYERS                             :
                                                    :
         Plaintiffs-Appellees                       :     Appellate Case No. 27550
                                                    :
 v.                                                 :     Trial Court Case No. 16-CV-3969
                                                    :
 RODNEY TRIMBACH, et al.                            :     (Civil Appeal from
                                                    :      Common Pleas Court)
         Defendants-Appellants                      :
                                                    :

                                             ...........

                                             OPINION

                          Rendered on the 19th day of January, 2018.

                                             ...........

FREDRIC L. YOUNG, Atty. Reg. No. 0059544 and JONATHAN F. HUNG, Atty. Reg. No.
0082434, 800 Performance Place, 109 N. Main Street, Dayton, Ohio 45402
     Attorney for Plaintiffs-Appellees

DWIGHT D. BRANNON, Atty. Reg. No. 0021657 and MATTHEW C. SCHULTZ, Atty.
Reg. No. 0080142, 130 W. Second Street, Suite 900, Dayton, Ohio 45402
      Attorney for Defendants-Appellants

                                           .............
                                                                                       -2-


FROELICH, J.

       {¶ 1} Rodney and Lisa Trimbach and Performance Site Development, LLC,

(“PSD”) appeal from a judgment of the Montgomery County Court of Common Pleas,

which granted summary judgment to the law firm of Green & Green on its claims for

collection on account and unjust enrichment. For the following reasons, the judgment of

the trial court will be affirmed.

       Facts and Procedural History

       {¶ 2}    On August 1, 2016, “Green & Green, Lawyers” filed a complaint for

collection on accounts and unjust enrichment against Mr. and Mrs. Trimbach and PSD,

an Ohio limited liability company of which Mr. Trimbach is the sole and managing

member.

       {¶ 3} According to the engagement letter, which was attached to the complaint,

Green & Green was hired to represent the Trimbachs and PSD in a pending foreclosure

action against the Trimbachs’ residence and in a malpractice action.1 Pursuant to an

email sent from Green & Green attorney Jonathan Hung to Mr. Trimbach a few days later,

which was also attached to the complaint, Mr. Trimbach started a “third account” with

Green & Green after some discussions with the attorneys; the third account was for

dissolution of M&R, LLC, in which Mr. Trimbach had a 50% interest.2 Several billing



1 The engagement letter is heavily redacted. There are references in the record
suggesting that the malpractice action involved an attorney who had represented the
Trimbachs in the past, but no specific information about this matter was presented, and
there was no claim in this lawsuit for any fees related to the malpractice representation.

2
 The exact nature of the relationship between PSD and M&R is unclear from the record,
but ownership interests and/or clients appear to have overlapped, because the parties’
emails indicate that the dissolution of M&R affected PSD.
                                                                                      -3-


statements for the account numbers associated with the two matters (the foreclosure and

dissolution of M&R) were also attached to the complaint.

       {¶ 4} The Trimbachs filed pro se motions to dismiss the complaint against them,

and Mr. Trimbach filed a motion to dismiss on behalf of PSD. The motions to dismiss

alleged that the proper parties had not been named in Green & Green’s complaint and

that some of the bills presented were for matters about which the firm had “not provided

a signed contract for any such legal services.” Green & Green opposed the motions to

dismiss.

       {¶ 5} On October 13, 2016, the trial court granted the motion to dismiss Mrs.

Trimbach from the claim for legal services provided to M&R, on the basis that she was

not a member of M&R, and the complaint alleged only that Mr. Trimbach had hired the

firm to provide services dissolving M&R (and protecting PSD’s interests) and owed money

to the firm on behalf of M&R.      The court did not dismiss the claims against Mrs.

Trimbach with respect to fees incurred in the foreclosure action. Mr. Trimbach’s motion

to dismiss was overruled in its entirety, and his motion on behalf on PSD was stricken

because, as a non-attorney, he was not permitted to file a pleading on behalf of a

corporation or similar entity.

       {¶ 6} After the motions to dismiss were resolved, neither the Trimbachs nor PSD

filed an answer to Green & Green’s complaint.

       {¶ 7} On January 18, 2017, Green & Green filed a Motion for Default Judgment

and Summary Judgment against the Trimbachs and PSD for the fees owed in the

foreclosure and M&R dissolution (accounts 27893 and 27894, respectively). The firm

sought default judgment on the question of the Trimbachs’ and PSD’s liability, because
                                                                                        -4-


they had not filed answers, and the firm sought summary judgment on the amount of

damages, asserting that there was no genuine issue of material fact as to the amount

owed or the reasonableness of its fees. The Trimbachs and PSD opposed the motion

for default and summary judgment.

       {¶ 8}   On March 17, 2017, the trial court granted in part and denied in part Green

& Green’s motion for default judgment and summary judgment. The trial court denied

the motion for default judgment, noting that Green & Green had conceded that default

judgment “may not be warranted,” and finding that, although no answers were filed, the

Trimbachs’ motions to dismiss constituted an effort, under Civ.R. 55(A), to “otherwise

defend” against Green & Green’s claim. The trial court granted Green & Green’s motion

for summary judgment on the Trimbachs’ and PSD’s liability for payment of its fees and

on the reasonableness of the fees.

       {¶ 9} The Trimbachs and PSD appeal, raising one assignment of error. They

challenge the trial court’s decision granting summary judgment to Green & Green for the

fees owed on their accounts. Specifically, they challenge whether any fees were owed

by PSD and whether sufficient evidence was presented to establish the reasonableness

of all the claimed fees. No issues are raised on appeal regarding the trial court’s rulings

on the motions to dismiss.

       Summary Judgment Standard

       {¶ 10} Pursuant to Civ.R. 56(C), summary judgment is proper when (1) there is

no genuine issue as to any material fact, (2) the moving party is entitled to judgment as a

matter of law, and (3) reasonable minds, after construing the evidence most strongly in

favor of the nonmoving party, can only conclude adversely to that party. Zivich v. Mentor
                                                                                         -5-

Soccer Club, Inc., 82 Ohio St.3d 367, 369-370, 696 N.E.2d 201 (1998). The moving

party carries the initial burden of affirmatively demonstrating that no genuine issue of

material fact remains to be litigated. Mitseff v. Wheeler, 38 Ohio St.3d 112, 115, 526

N.E.2d 798 (1988). To this end, the movant must be able to point to evidentiary materials

of the type listed in Civ.R. 56(C) that a court is to consider in rendering summary

judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264 (1996).

       {¶ 11} Once the moving party satisfies its burden, the nonmoving party may not

rest upon the mere allegations or denials of the party’s pleadings. Dresher at 293; Civ.R.

56(E). Rather, the burden then shifts to the nonmoving party to respond, with affidavits

or as otherwise permitted by Civ.R. 56, setting forth specific facts that show that there is

a genuine issue of material fact for trial.     Id.   Throughout, the evidence must be

construed in favor of the nonmoving party. Id.

       {¶ 12} We review the trial court’s ruling on a motion for summary judgment de

novo. Schroeder v. Henness, 2d Dist. Miami No. 2012 CA 18, 2013-Ohio-2767, ¶ 42.

De novo review means that this court uses the same standard that the trial court should

have used, and we examine the evidence, without deference to the trial court, to

determine whether, as a matter of law, no genuine issues exist for trial. Ward v. Bond, 2d

Dist. Champaign No. 2015-CA-2, 2015-Ohio-4297, ¶ 8.

       Evidence Regarding Attorney Fees and Reasonableness

       {¶ 13} Factors to be considered in determining the reasonableness of legal fees

include, inter alia, (1) time and labor, novelty of issues raised, and necessary skill to

pursue the course of action; (2) customary fees in the locality for similar legal services;

(3) the result obtained; and (4) the experience, reputation, and ability of counsel. Baker &
                                                                                         -6-

Hostetler, L.L.P. v. Delay, 10th Dist. Franklin No. 08AP-1007, 2009-Ohio-2507, ¶ 29,

citing Brannon & Assoc. v. Barnard, 2d Dist. Montgomery No. 16693, 1997 WL 797712

(Dec. 31, 1997).

      {¶ 14} An independent expert is not always required to establish the

reasonableness of claimed attorney fees. Barnard at * 3, citing Joseph G. Stafford &

Assoc. v. Skinner, 8th Dist. Cuyahoga No. 68597, 1996 WL 631112 (Oct. 31, 1996).

Testimony of the attorney seeking recovery of fees that the case involved complex issues,

that the fees were within a reasonable range for that type of case, and that the client

never questioned billing statements sent to the client constitutes sufficient evidence to

establish the reasonableness of the charged fees, thereby negating the need for

independent expert testimony. Baker & Hostetler at ¶ 30, citing Thomas & Boles v.

Burns, 8th Dist. Cuyahoga No. 64995, 1994 WL 110950 (Mar. 31, 1994).                This is

especially true where there is no documentary evidence from the client indicating a

dispute concerning the attorney’s fees as excessive or unreasonable during the attorney-

client relationship; under such circumstances, the court may reasonably discount

allegations by the client that he or she expressed dissatisfaction about the fees before

the attorney-client relationship ended, and independent expert testimony from another

attorney is not required to establish the reasonableness of the fees.           Reminger &

Reminger Co., L.P.A. v. Fred Siegel Co., L.P.A., 8th Dist. Cuyahoga No. 77712, 2001 WL

210024, * 8 (March 1, 2001); Barnard at * 3, citing Stafford & Assoc., supra.

      {¶ 15} In support of its motion for summary judgment on the Trimbachs’ and PSD’s

liability for its fees and the reasonableness of its fees, Green & Green relied on the

affidavit of Jonathan Hung, lead counsel in the foreclosure action and the dissolution of
                                                                                       -7-


M&R. Hung’s affidavit addressed the circumstances and terms under which the firm had

agreed to represent the Trimbachs and PSD; redacted copies of the engagement letters

and related emails were attached. The affidavit further stated that the firm had provided

legal services as requested.

      {¶ 16} Hung also averred that his practice included “debt collection and

foreclosure defense, as well as business governance and litigation” and that he had

experience with the judicial sale of property and receiverships. He stated that he had

reviewed all the charges and the case file in this case, and that all charges on the

accounts were “accurate, reasonable, and in accordance with directions [he] received

from the Trimbachs during the course of representation.”

      {¶ 17} Hung’s affidavit further stated that, in his experience, the fees charged for

his services and those of his “fellow staff” at Green & Green – which he detailed as $300

per hour for principals, $200 for associate attorneys, and $100 for support staff ̶ were

reasonable. He stated that, notwithstanding the parties’ fee agreements, the firm had

agreed to reduce some of the Trimbachs’ fees, at their request and “after much

discussion”; the firm reduced all fees related to the foreclosure by 15% and the hourly

rate of one associate attorney, Sean Culley, by 15% in the M&R matter. Hung stated

that, to his knowledge, after the above concessions were made, the Trimbachs “had no

objections to the fees charged,” and that during their conversations, Mr. Trimbach

“appeared to be aware of the fees charged to the two accounts.”

      {¶ 18} According to Hung’s affidavit, after informal efforts to collect payment were

unsuccessful, he made a written demand for payment. Neither the Trimbachs nor PSD

made any payment or otherwise contacted Green & Green about payment. At that time,
                                                                                      -8-


the fees in the two matters totaled $35,331.70; $31,556.14 was owed in relation to the

efforts to dissolve M&R, and $3,775.56 was owed for the firm’s representation of the

Trimbachs in the foreclosure action.

      {¶ 19} In response to Green & Green’s motion for default judgment and summary

judgment, the Trimbachs asserted that Green & Green was not entitled to default

judgment or summary judgment and, although they had not filed cross-motions for

summary judgment, asserted that they and PSD were entitled to summary judgment.

Affidavits of Mr. and Mrs. Trimbach were attached.

      {¶ 20} In Mr. Trimbach’s affidavit, he acknowledged that he had been represented

by Hung and Sean Culley of Green & Green in the foreclosure and M&R matters and had

been charged on an hourly basis in both matters. He asserted that, although his wife

had signed the engagement letter, she had no interest in the house and had been named

in the foreclosure action only “because of her dower rights.” The affidavit expressed

frustration about a lack of progress in the M&R matter, and stated that Green & Green

had been “unable to eliminate the judgment” in the foreclosure action, which Mr. Trimbach

attributed to errors by a previous attorney. He also referenced emails to Hung from early

2016 in which he expressed dissatisfaction with the pace and progress of work done by

the firm on his behalf, and stated that he was not being paid on “certain contracts”

because issues entrusted to the firm had not been resolved. Finally, Mr. Trimbach stated

that Green & Green had not done “any work on behalf of Performance Site Development

other than filing the incorporation documents, for which Mr. Hung has already been paid.”

The affidavit did not address the reasonableness of the fees charged by Green & Green

or identify any specific charges that the Trimbachs disputed.
                                                                                        -9-


      {¶ 21} The emails attached to Mr. Trimbach’s affidavit evinced his frustration at

the pace at which issues involving the dissolution of M&R were being resolved, the

issuance of subpoenas to some of M&R’s clients, and losing business because of the

“stupidity” of others involved in the cases. The emails also demonstrated Mr. Trimbach’s

frustration with the slow pace of discovery in some of the matters related to M&R and

what he considered to be harassing tactics of the opposing party in that matter; however,

he also encouraged counsel to engage in similar tactics in response (i.e., to issue what

Mr. Trimbach said would be subpoenas “not for any reason other than to show them how

much it interrupts their business”), a tactic which counsel discouraged. The emails,

which included some of Hung’s responses, also indicated that there were liens on some

of M&R’s assets, such that they could not be sold without the involvement and/or

cooperation of the IRS.

      {¶ 22} Mrs. Trimbach’s affidavit stated that she had no interest in the property that

was the subject of the foreclosure action, except “possible dower rights,” which “had

already been foreclosed on.” She stated that she was present during a meeting between

her husband and Green & Green attorneys regarding the dissolution of M&R. During

this meeting and in several phone calls between Mr. Trimbach and Hung, Mrs. Trimbach

heard her husband “express his dissatisfaction with the work being done by Jonathan

Hung and the other attorneys at Green & Green, and with the amounts being charged for

that work.” Mrs. Trimbach’s affidavit did not specifically address the reasonableness of

the fees charged or dispute that fees were owed.

      {¶ 23}   Green & Green filed a reply in support of its motion for default judgment

and summary judgment.       Attached to the reply was a second affidavit from Hung,
                                                                                          -10-


including several email correspondences between Hung and Mr. Trimbach.                  These

documents described or provided evidence of Hung’s efforts to explain to Mr. Trimbach

why the effort to dissolve M&R was “progressing slowly,” including claims by another

person to an ownership interest in M&R property and the basis for that person’s

subpoenas to PSD’s clients; the affidavit also referenced the federal and state tax liens

on Mr. Trimbach’s real property. The attached emails to Mr. Trimbach explained, among

other things, that there was a factual issue as to what property was owned by M&R, and

that, in light of the disputes and notwithstanding Mr. Trimbach’s frustration with opposing

parties’ interviews with his clients, all parties were “entitled to seek information and

documents that are reasonably calculated to lead to admissible evidence.”

      {¶ 24} With respect to attorney fees, the affidavit stated that, at an April 8, 2016

meeting, Hung explained to Mr. Trimbach the “firm’s actions” and why M&R’s dissolution

“was progressing slowly.” Hung’s affidavit further stated:

      Mr. Trimbach raised no objections at that time to my work regarding the

      foreclosure action filed against him and his wife, Defendant Lisa Trimbach

      * * *. He also did not inform me specifically of any unjustified or erroneous

      billings.

An email which followed this meeting was attached to the affidavit. In the email, dated

April 21, 2016, Hung stated:

              This is a follow up to our brief conversation on April 8, 2016. At that

      time, you indicated that you were unsatisfied with my firm’s representation,

      and that you did not believe that we were entitled to the amount of fees

      invoiced. In response, I suggested that you make an offer to settle for an
                                                                                          -11-


       amount you feel is reasonable compensation for the unpaid fees. So far,

       we have received nothing.

              We have previously discussed your dissatisfaction with the case’s

       progress, but I have attempted to explain each issue as when [sic] was

       raised to me. I have provided a breakdown of the status of each case, and

       how you may wish to move forward with each. * * *

              As you are aware, we tried to bill you on a monthly basis. Our

       engagement letter encourages you to bring to our attention any unjustified

       or erroneous billings during the course of representation. When you asked

       us to lower the hourly rate of Mr. Culley, who is an associate, we agreed to

       do so, and did so by providing a credit commensurate with the time Mr.

       Culley has spent on this case. Having received no specific objections to

       the time spent on your matter, I stand by the accounting of hours.

       {¶ 25} When it granted Green & Green’s motion for summary judgment, the trial

court found, with respect to PSD, that Hung’s initial affidavit presented “credible,

cognizable evidence of every element of Plaintiff’s claims on an account,” including the

nature of the parties’ agreements, detailed and dated charges, the reasonableness of the

time and amount expended, the total due on the account, and “even certain billing

concessions made or discounts given” in response to concern raised by Mr. Trimbach.

Hung presented a detailed billing statement of services performed related to M&R’s

dissolution (Exhibit 4 to his January 18, 2017 affidavit) and, although this exhibit does not

expressly reference PSD, it is clear from the emails attached to Mr. Trimbach’s affidavit

that the interests of M&R overlapped and were intertwined with the interests of PSD, and
                                                                                          -12-


that the representation discussed in the emails dovetailed with the engagement letter

(email) for the M&R matter.

       {¶ 26} With respect to Mr. Trimbach’s argument that he had already paid for

Green & Green’s services related to PSD, the trial court concluded that “payment is a

defense” and that Mr. Trimbach had not presented any evidence showing that the amount

owed had been reduced by any payments or that he had objected to the firm’s failure to

properly credit any payments made on behalf of PSD. The court “decline[d] to find that

Mr. Trimbach’s unsubstantiated averment regarding complete payment of PSD’s legal

fees suffices to create a genuine issue of material fact regarding Defendant PSD’s

indebtedness for the amounts claimed to be due” on that account.

       {¶ 27} The trial court also found no genuine issue of material fact as to Mrs.

Trimbach’s liability for the legal fees related to the foreclosure, because she had expressly

agreed to pay for those services by signing the engagement letter, regardless of whether

she personally benefitted from such services; the court further found that Mrs. Trimbach’s

dower interest in the property was a “cognizable ownership interest.”

       {¶ 28} Finally, the court concluded that Green & Green had established that there

was no genuine issue of material fact regarding Mr. Trimbach’s liability on both accounts;

he did not deny signing the engagement letters, and he presented no evidence that the

amounts charged by the firm were unreasonable. The court recognized that Green &

Green, as the plaintiff, bore the initial burden of establishing the reasonableness and

fairness of its fees, but further found that an attorney’s own testimony is generally

accepted as adequate proof of the reasonableness of the fees sought. It also found that

the Trimbachs had failed to demonstrate a genuine issue of material fact that they had
                                                                                         -13-


objected to the reasonableness of any of the fees that remained at issue. Concessions

had been previously made by the firm on other fees, and Hung’s unrefuted affidavit stated

that no objections had been lodged after the concessions were made. The court found

that the Trimbachs’ references to expressions of dissatisfaction with the work being done

were not analogous to objections to the reasonableness of the fees.

       {¶ 29}   The trial court did not err in granting summary judgment to Green & Green

on the Trimbachs’ liability for and the reasonableness of its fees. Mr. Trimbach’s affidavit

and the attached emails demonstrate his dissatisfaction with the pace of the litigation and

the manner in which discovery by other parties involved in the dissolution of M&R

interfered, in his view, with his business relationships. However, these emails do not

indicate any specific disagreement with how his attorneys were handling the matters.

Moreover, the email discussions reflect the complexity of the tasks undertaken, including

an apparent disagreement with the other owner of M&R about the proportion of assets to

which Mr. Trimbach was entitled, the suggestion by others involved in the dissolution that

Mr. Trimbach had “cooked the books,” which contributed to the amount of discovery being

conducted, and the existence of federal and state tax liens on some of the

property/properties involved in the case. We are cognizant of the frustrations inherent in

litigation, but the existence of such frustrations, without more, does not establish any

unreasonableness of the attorney fees charged in the case.

       {¶ 30} Moreover, we agree with the trial court’s conclusion that Hung’s affidavits

satisfied Green & Green’s initial burden of establishing the terms of the parties’ fee

agreements, what work had been performed, and the fairness and reasonableness of the

fees charged.    In response, the Trimbachs and PSD did not object to any specific
                                                                                     -14-


charges or present evidence, beyond their own assertions, that any of the claimed work

had not been performed. The Trimbachs and PSD also did not present any expert

testimony that the charges were unreasonable. Under these circumstances, Green &

Green was not required to present expert testimony, beyond that provided by the attorney

who worked on the case, concerning the reasonableness of its fees. Summary judgment

was appropriate.

      {¶ 31} The assignment of error is overruled.

      {¶ 32} The judgment of the trial court will be affirmed.

                                    .............



HALL, J. and WELBAUM, J., concur.


Copies mailed to:

Fredic L. Young
Jonathan F. Hung
Dwight D. Brannon
Matthew C. Schultz
Hon. Mary L. Wiseman